Hunt, Justice.
We granted certiorari to the Court of Appeals’ opinion in C. Itoh Industrial Machinery v. Forklift Services Co., 180 Ga. App. 125 (348 SE2d 551) (1986). After a thorough examination of the record in this case, we agree with the majority of the Court of Appeals that the evidence supports the trial court’s finding that C. Itoh Industrial Machinery, Inc., the plaintiff at trial, conducted a commercially unreasonable sale of the secured property in question. Accordingly, we affirm the Court of Appeals’ opinion affirming the trial court’s dismissal of Itoh’s claim for a deficiency judgment.

Judgment affirmed.


All the Justices concur.